Citation Nr: 1534761	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-47 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30, based on a need for convalescence following surgical treatment of a service-connected left knee disability, beginning July 28, 2008.

2. Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30, based on a need for convalescence following surgical treatment of a service-connected left knee disability, beginning October 15, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active service from August 1979 to October 1986.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from January 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In the January 2010 rating decision, the RO denied the Veteran's petition for a temporary total disability rating (TTR) based on a need for convalescence following a July 28, 2008 orthopedic surgery on his service-connected left knee.  A notice of disagreement (NOD) was submitted in March 2010; a statement of the case (SOC) was issued in November 2010; a VA Form 9 (substantive appeal) was received in December 2010, and a supplemental statement of the case (SSOC) was issued in April 2015.

In the June 2011 rating decision, the RO denied the Veteran's petition for a temporary total disability rating (TTR) based on a need for convalescence following an October 15, 2015 orthopedic surgery on his service-connected left knee.  Given that the RO has addressed this issue in the April 2015 Supplemental Statement of the Case (SSOC), the Board will accept jurisdiction of this issue.  Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran seeks a temporary total rating (TTR) for convalescence for the period following left knee surgeries performed at a non-VA facility in July 2008 and in a VA facility in October 2010.  See June 2009 Veteran's representative claim request correspondence; December 2010 Veteran's representative claim request correspondence.  Having reviewed the record evidence, the Board finds that the following additional development is required before the underlying claims can be adjudicated on the merits.

Applicable criteria provide that a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b) .

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation for convalescence is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30. 

June 2009 claim

In support of the claim for TTR following the July 2008 surgical procedure, the Veteran has submitted documentation from his private treating physician which indicates that "it took [the Veteran] 15 to 18 months to convalesce."  See March 2010 Panorama correspondence.  The Board notes that the medical evidence of record does not include the complete private treatment documentation corresponding to the July 2008 orthopedic surgery.  As noted by the Veteran's representative, "the full documentation is necessary for a prolonged convalescent rating."  See July 2015 DAV 646.  Therefore, these private treatment records should be obtained and associated with the claims file.  The Board also finds that this appeal should be remanded for a VA examination to assess when the Veteran's convalescence from the July 2008 left knee surgery ended.

December 2010 claim

Regarding the October 2010 surgical procedure, the medical evidence of record includes undated documentation which indicates that the Veteran "will have many months recovery period."  See Department of Veterans Affairs Eastern Colorado Health Care System document.  The Board finds that this appeal should be remanded for a VA examination to assess the length and severity of the Veteran's recovery period following the October 2010 left knee surgery.

In addition, the Board notes that records generated by VA facilities that may impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this regard, the June 2011 rating decision indicates that the RO considered outpatient treatment reports from the "Denver VAMC, from December 28, 2009 through May 31, 2011."  See June 2011 rating decision.  However, these materials have not been made part of the medical evidence of record.  Therefore, VA treatment records dated from December 28, 2009 through May 31, 2011 from the Denver VAMC should be procured to ensure that all available relevant evidence has been associated with the claims file.  

Furthermore, the Board notes that the Veteran was not provided with VCAA notice prior to the RO's issuance of the June 2011 rating decision.  Thus, upon remand, the Veteran should be furnished with appropriate VCAA notice.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran the appropriate VCAA notice regarding entitlement to a temporary total disability rating (TTR) based on a need for convalescence following the October 15, 2010 orthopedic surgery on the Veteran's service-connected left knee.

2. Obtain and associate with the Veteran's claims file all updated VA treatment records, including VA treatment records from the VA facility in Denver, Colorado, and/or other VA facilities dated from December 28, 2009 through May 31, 2011.

3. Ask the Veteran to provide a release for relevant records of treatment from Panorama Orthopedics & Spine Center, the private facility identified as having performed the July 28, 2008 left knee surgery.  If he provides the necessary release assist him in obtaining the records identified following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

4. Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected left knee since his surgeries of July 28, 2008 and October 15, 2010.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state: 

a) when the Veteran's post-surgical convalescence ended following orthopedic surgery on July 28, 2008. 

b) the length and severity of the Veteran's recovery period following the October 2010 left knee surgery, including when the post-surgical convalescence ended.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5. When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence to specifically include all evidence associated with the claims file since the April 2015 supplemental statement of the case.  If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




